Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.

Drawings
The amended drawing was received 08/10/2022. The amended drawing is acceptable. 

Claim Rejections - 35 USC § 112
The amended claim was received 08/10/2022. The amended claim is acceptable.

Claim Rejections - 35 USC § 101
The amended claim is received 08/10/2022. The 35 U.S.C. 101 rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 over Tuor (Tuor et al, 05/04/2018, “Understanding information leakage of distributed inference with deep neural networks: Overview of information theoretic approach and initial results”) in view of Osia (Osia et al, 10/11/2017, “Privacy-Preserving Deep Inference for Rich User Data on The Cloud”).
	
	Regarding claim 1, Tuor teaches a method for addressing information leakage in a deep learning service ([Tuor, page 1, ABSTRACT, line 9-13] “In this paper, we conduct a simple experiment to understand to which extent is it possible to reconstruct the raw data given the output of an intermediate layer, in other words, to which extent do we leak private information when sending the output of an intermediate layer to the cloud. We also present an overview of mutual-information based studies of DNN, to help understand information leakage and some potential ways to make distributed inference more secure”), comprising: 
measuring, using a deep learning inference system, respective similarities for each of a set of intermediate representations to input information used as an input to the deep learning inference system, wherein the deep learning inference system comprises a plurality of layers, each layer producing one or more associated intermediate representations ([Tuor, page 2, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA, 2-3rd paragraph] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0 … Convolutional Layer 1: 32 of 5 x 5 filters with ReLU activation function, Pooling Layer 1: Max pooling with a 2 x 2 filter and a stride of 2, Convolutional Layer 2: 64 of 5 x 5 filters with ReLU activation function, Pooling Layer 2: Max pooling with a 2 x 2 filter and a stride of 2, Dense Layer 1: 1024 neurons with ReLU activation function, Dense Layer 2 (Output Layer): 10 with Softmax activation function, one neuron for each digit class”); 
determining, at least by selecting a subset of the set of intermediate representations that are most similar to the input information, a partitioning point in the plurality of layers used to partition the plurality of layers into two partitions defined so that information leakage for the two partitions will meet a provided privacy parameter when a first of the two partitions is prevented from leaking information, wherein the determining the partitioning point is performed based on the first partition being placed into a trusted execution environment whereas the second partition is not expected to be protected and based on comparing similarity between the input information and the selected subset of the set of intermediate representations ([Tuor, page 2, Figure 1] shows the diagram of partitioning the neural network into two sets of layers (Edge device and cloud), [Tuor, page 1, line 3-6, ABSTRACT] “Consequently, the inference of deep neural network (DNN) model is often partitioned between the edge and the cloud. In this case, the edge device performs inference up to an intermediate layer of the DNN, and offloads the output features to the cloud for the inference of the remaining of the network”. The paragraph teaches the first partition stored in the trusted execution environment (edge device) and the second partition stored in the not protected environment (cloud).
[Tuor, page 4, Second paragraph after the list of layers] “Our experiment confirms that we leak information about raw data when performing distributed inference. Most of the layers seem to retain lots of information about the raw image. We manage to reconstruct visually similar image as the original input until the penultimate layer. From Figure 3, we can see that the reconstruction error is larger when reconstructing from a deeper representation. We also note that the reconstructed image retains the characteristics of this specific handwriting of the digit “2” ”, discloses the experiment to show less privacy leakage happens in the deeper representation, which can be used to determine the partitioning layer. Measuring the reconstruction error corresponds to the comparing similarity between the input information and the selected intermediate representation.
[Tuor, page 6, the first paragraph; Figure 4] “The encoder/decoder representation allows us to quantify B by the amount of information it captures on the input variable and on the desired output, as well as on the predicted output of the DNN. We aim to find and encoding B that is maximally expressive about Y (i.e., that selects the important bits in order to accurately predict Y ) as well as maximally compressive about X (i.e., that throws away bits that are not relevant for predicting Y ). Hence, the optimal encoder is selected by finding the encoding that optimizes the IB defined in (2)”, discloses the process of determining which layers to set as an encoder (i.e. the first half of a bi-partitioned neural network) ).
 ([Tuor, page 2, Figure 1] shows the diagram of partitioning the neural network into two sets of layers (Edge device and cloud), [Tuor, page 1, line 3-6, ABSTRACT] “Consequently, the inference of deep neural network (DNN) model is often partitioned between the edge and the cloud. In this case, the edge device performs inference up to an intermediate layer of the DNN, and offloads the output features to the cloud for the inference of the remaining of the network” The first partition of the system is placed into the edge device which is separated from the cloud.);
placing the second partition into a cleartext part of the computer system ([Tuor, page 2, Figure 1] shows the diagram of partitioning the neural network into two sets of layers (Edge device and cloud), [Tuor, page 1, line 3-6, ABSTRACT] “Consequently, the inference of deep neural network (DNN) model is often partitioned between the edge and the cloud. In this case, the edge device performs inference up to an intermediate layer of the DNN, and offloads the output features to the cloud for the inference of the remaining of the network” The second partition of the system is placed in the cloud which can be interpreted as a cleartext part of the computer system.);
performing inferencing using the first and second partitions of the computer system ([Tuor, page 2, Figure 1] shows the diagram of partitioning the neural network into two sets of layers (Edge device and cloud), [Tuor, page 1, line 3-6, ABSTRACT] “Consequently, the inference of deep neural network (DNN) model is often partitioned between the edge and the cloud. In this case, the edge device performs inference up to an intermediate layer of the DNN, and offloads the output features to the cloud for the inference of the remaining of the network” The first and second part of the system both performs the inferencing.).
Tuor does not specifically teaches outputting the partitioning point for use in partitioning the plurality of layers of the deep learning inference system into the two partitions.
Osia teaches based on the partitioning point, partitioning the plurality of layers of the deep learning inference system into the first and second partitions ([Osia, page 2, Entire 2nd paragraph] “Our approach relies on optimizing the layer separation of pre-trained deep models. Primary layers are held on the user device and the secondary ones on the cloud. In this way, the inference task starts by applying the primary layers as the feature extractor on the user device, and continues by sending the resultant features to the cloud and, end by applying the secondary analyzing layers in cloud. We demonstrate that our proposed solution does not have the overhead of executing the whole deep model on the user device, while it will be favored by a cloud provider as the user does not have access to their complete model and part of the inference should be done on the cloud. We introduce a method to manipulate the extracted features (from the primary layers) in a way that irrelevant extra information can not leak, hence addressing the privacy challenges of cloud solution. To do this, we alter the training phase by applying Siamese network [12] in a specific manner, and by employing a dimensionality reduction and noise addition mechanism for increased privacy”).
placing, in a computer system, the first partition into an enclave implementing the trusted execution environment ([Osia, page 1, Abstract, line 2-4] “Using the selective exchange of information between a user’s device and a service provider, DPFE enables the user to prevent certain sensitive information from being shared with a service provider, while allowing them to extract approved information using their model.” The paragraph teaches that the client-side device is more protected compared to the cloud-side device.)
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Tuor and Osia, to use the process of outputting the partitioning point for use in partitioning the plurality of layers of Osia to implement the deep inference system of Tuor. The suggestion and/or motivation for doing so is to improve the energy efficiency and prevent privacy leakage, as reconstruction error is larger when reconstructing from a deeper representation ([Tuor, page 4, line 11-13 from the top of the page] “We manage to reconstruct visually similar image as the original input until the penultimate layer. From Figure 3, we can see that the reconstruction error is larger when reconstructing from a deeper representation”). 

Claim 9 is an apparatus claim having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.
Claim 17 is a computer program product claim having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding claim 2, Tuor in view of Osia teaches the method of claim 1, wherein the deep learning inference system is a first deep learning inference system, and wherein selecting a subset of the set of intermediate representations that are most similar to the input information comprises ([Tuor, page 2, line 18-28, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA; Figure 3] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0”, discloses the selecting visually similar image as the original input image. Figure 3 shows plurality of intermediate representations similar to the original input): creating inferencing output for each of the set of intermediate representations ([Tuor, page 4, the first paragraph after the list of layers; Figure 2 & 3] “Figure 2 shows the original input we attempt to reconstruct and Figure 3 shows reconstructions obtained from the representations obtained at different layers (i.e., bi(x0) at different i). Our experiment confirms that we leak information about raw data when performing distributed inference. Most of the layers seem to retain lots of information about the raw image. We manage to reconstruct visually similar image as the original input until the penultimate layer”, the figure 3 shows the inferencing output (reconstructed images) from the intermediate results from each of the layers). 
Tuor does not specifically teach using a second deep learning inference system to inference output for each of the intermediate representations.
Osia teaches using a second deep learning inference system to inference output for each of the intermediate representations ([Osia, page 8, left column, entire second paragraph, 3) Visualization] “Deep visualization can brought us a good intuition about identity preservation of each layer. We fed the the intermediate layers of gender classification model as the input of Alexnet decoder [14] to reconstruct the original inputs. The reconstructed images leads to visually figure out the amount of identity information in the intermediate feature of gender classification model. These images are illustrated in Figure 11 for different methods. It can be observed that the genders of all images in the simple and Siamese embeddings remain the same as the original ones. This is also the case for the advanced embedding, although it is harder to distinguish it from the reconstructed images. The original images are almost restored in the simple embedding. Therefore, just separating layers of a deep network can not assure acceptable privacy preservation performance. Siamese embedding performs better than the simple embedding by distorting the identity due to intrinsic characteristics of the face. Finally, the Advanced Embedding provides the best results, because the decoder was not trainable and nothing can be deduced from images, including the person’s identity”).
Claim 10 is an apparatus claim having similar limitations to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.
Claim 18 is a computer program product claim having similar limitations to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Regarding claim 3, Tuor in view of Osia teaches the method of claim 2, wherein selecting a subset of the set of intermediate representations that are most similar to the input information comprises ([Tuor, page 2, line 18-28 from the top of the page, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA; Figure 3] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0”, discloses the selecting visually similar image as the original input image. Figure 3 shows plurality of intermediate representations similar to the original input).
Tuor does not specifically teach projecting, prior to creating the inferencing output, feature maps for each of the set of intermediate representations into a same input format as used by the input information, and Page 44 of 50P201706237US01inputting the intermediate representations in the input format to the second deep learning inference system for the second deep learning inference system to use when creating the inferencing output.
Osia teaches projecting, prior to creating the inferencing output, feature maps for each of the set of intermediate representations into a same input format as used by the input information ([Osia, page 8, left column, entire second paragraph, 3) Visualization] “Deep visualization can brought us a good intuition about identity preservation of each layer. We fed the the intermediate layers of gender classification model as the input of Alexnet decoder [14] to reconstruct the original inputs. The reconstructed images leads to visually figure out the amount of identity information in the intermediate feature of gender classification model. These images are illustrated in Figure 11 for different methods. It can be observed that the genders of all images in the simple and Siamese embeddings remain the same as the original ones. This is also the case for the advanced embedding, although it is harder to distinguish it from the reconstructed images. The original images are almost restored in the simple embedding. Therefore, just separating layers of a deep network can not assure acceptable privacy preservation performance. Siamese embedding performs better than the simple embedding by distorting the identity due to intrinsic characteristics of the face. Finally, the Advanced Embedding provides the best results, because the decoder was not trainable and nothing can be deduced from images, including the person’s identity”); and Page 44 of 50P201706237US01inputting the intermediate representations in the input format to the second deep learning inference system for the second deep learning inference system to use when creating the inferencing output ([Osia, page 8, left column, entire second paragraph, 3) Visualization] “Deep visualization can brought us a good intuition about identity preservation of each layer. We fed the the intermediate layers of gender classification model as the input of Alexnet decoder [14] to reconstruct the original inputs. The reconstructed images leads to visually figure out the amount of identity information in the intermediate feature of gender classification model. These images are illustrated in Figure 11 for different methods. It can be observed that the genders of all images in the simple and Siamese embeddings remain the same as the original ones. This is also the case for the advanced embedding, although it is harder to distinguish it from the reconstructed images. The original images are almost restored in the simple embedding. Therefore, just separating layers of a deep network can not assure acceptable privacy preservation performance. Siamese embedding performs better than the simple embedding by distorting the identity due to intrinsic characteristics of the face. Finally, the Advanced Embedding provides the best results, because the decoder was not trainable and nothing can be deduced from images, including the person’s identity”, discloses the process of inputting the intermediate representations into another neural network (i.e. Alexnet decoder) to reconstruct the input image).
Claim 11 is an apparatus claim having similar limitations to method claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.
Claim 19 is a computer program product claim having similar limitations to method claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

Regarding claim 4, Tuor in view of Osia teaches the method of claim 3, wherein the input format is an image format ([Osia, page 5, left column, B. Deep Visualization] “In [14], a decoder is designed on the data representation of each layer, in order to reconstruct the original input image based on the learned representation. So, we can analyze the preserved sensitive information in each layer, via comparing the reconstructed images with the original input image”, Osia uses same input format (image) for the intermediate representation as used by the input information (image) ).
Claim 12 is an apparatus claim having similar limitations to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

Regarding claim 5, Tuor in view of Osia teaches the method of claim 2, wherein selecting a subset of the set of intermediate representations that are most similar to the input information ([Tuor, page 2, line 18-28, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0”) comprises: 
measuring a similarity between the intermediate representations and the input information by comparing the inferencing output of each of the intermediate representations with a corresponding intermediate representation in the input format ([Tuor, page 2, line 18-28, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA, 3rd paragraph – the last paragraph; Figure 3] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0 … Our experiment confirms that we leak information about raw data when performing distributed inference. Most of the layers seem to retain lots of information about the raw image. We manage to reconstruct visually similar image as the original input until the penultimate layer. From Figure 3, we can see that the reconstruction error is larger when reconstructing from a deeper representation. We also note that the reconstructed image retains the characteristics of this specific handwriting of the digit “2” ”, discloses the process of comparing the output made from intermediate representation with input information), 
and selecting a single intermediate representation for each of the plurality of layers and their corresponding one or more intermediate representations ([Tuor, page 2, line 18-28, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0”).
Tuor does not specifically teach using second deep learning inference system to inference output for each of the intermediate representations.
Osia teaches using second deep learning inference system to inference output for each of the intermediate representations ([Osia, page 5, left column, B. Deep Visualization] “Visualization is a method for understanding the deep networks. In this paper, we used an auto-encoder objective visualization technique [14] in order to measure the amount of sensitive information in the intermediate feature of the network, which is trained for primary variable inference. In [14], a decoder is designed on the data representation of each layer, in order to reconstruct the original input image based on the learned representation. So, we can analyze the preserved sensitive information in each layer, via comparing the reconstructed images with the original input image”, discloses the process of measuring the similarity between the reconstructed intermediate representations with original input image); 
Claim 13 is an apparatus claim having similar limitations to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.
Claim 20 is a computer program product claim having similar limitations to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

Regarding claim 6, Tuor in view of Osia teaches the method of claim 5, wherein: measuring a similarity between the intermediate representations and the input information further comprises: measuring a similarity metric for each of the intermediate representations and the input information ([Tuor, page 2, line 18-28, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0”, shows the process of calculating the similarity metric between reconstructed intermediate representation and the input information); and selecting a single intermediate representation for each of the plurality of layers and their corresponding one or more intermediate representations further comprises selecting an intermediate representation at each layer that has a minimum measured similarity metric ([Tuor, page 2, line 18-28 from the top of the page, 2.INITIAL EXPERIMENT: RECOVERING RAW DATA, 3rd paragraph – the last paragraph; Figure 3] “Formally, we denote the representation of the original image x obtained at the output of layer i by bi(x), where we consider the 0-th layer as the input layer, thus b0 = x. The problem is formulated as follows. Given the following: 1. A representation function bi: Rd0 −→ Rdi for each layer i, where d0 is the dimension of input layer 0 and di is the dimension of the output at layer i (this representation function is specified directly by the trained DNN model)  2. An input image x0  3. A representation bi(x0) at a specific layer I . The goal is to find the input image x so that the error between bi(x) and bi(x0) is the smallest: x∗ = arg min || x∈Rd0 kbi(x) − bi(x0)k2 . The image x∗ found from (1) should visually look similar as x0 … Our experiment confirms that we leak information about raw data when performing distributed inference. Most of the layers seem to retain lots of information about the raw image. We manage to reconstruct visually similar image as the original input until the penultimate layer. From Figure 3, we can see that the reconstruction error is larger when reconstructing from a deeper representation. We also note that the reconstructed image retains the characteristics of this specific handwriting of the digit “2” ”, discloses the selecting visually similar image as the original input image. Figure 3 shows plurality of intermediate representations similar to the original input).
Tuor does not specifically teach using second deep learning inference system.
Osia teaches using second deep learning inference system ([Osia, page 8, left column, entire second paragraph, 3) Visualization] “Deep visualization can brought us a good intuition about identity preservation of each layer. We fed the the intermediate layers of gender classification model as the input of Alexnet decoder [14] to reconstruct the original inputs. The reconstructed images leads to visually figure out the amount of identity information in the intermediate feature of gender classification model. These images are illustrated in Figure 11 for different methods. It can be observed that the genders of all images in the simple and Siamese embeddings remain the same as the original ones. This is also the case for the advanced embedding, although it is harder to distinguish it from the reconstructed images. The original images are almost restored in the simple embedding. Therefore, just separating layers of a deep network can not assure acceptable privacy preservation performance. Siamese embedding performs better than the simple embedding by distorting the identity due to intrinsic characteristics of the face. Finally, the Advanced Embedding provides the best results, because the decoder was not trainable and nothing can be deduced from images, including the person’s identity”).
Claim 14 is an apparatus claim having similar limitations to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Allowable Subject Matter
Claim 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
The 35 U.S.C. 102 rejection is withdrawn upon the applicant’s submission of the Declaration Under 37 C.F.R. 1.130 on 08/10/2022.
Applicant’s arguments filed 08/10/2022 have been fully considered but they are not persuasive.
The applicant respectfully argues that the 35 U.S.C. 103 rejection failed to show that the combination of Tuor and Osia failed to teach what is the execution environment of the partitioned model in terms of if they are executed in the same computer or in client server model or in the cloud, and storing the first partition into the protected environment and the second partition into the non-protected environment.
The examiner respectfully disagrees. In response to applicant’s argument that the reference failed to show that the partitioned model executed in the enclave execution environment, executing the first partition in user’s computer is interpreted as trusted execution environment which is an enclave as personal device manages and has their own privacy policy and trusted environment. Furthermore, the claim does not disclose any detail about what is protected environment and non-protected environment, and what constitutes the protected environment and non-protected environment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., execution environment of the partitioned model in terms of if they are executed in the same computer or in client server model or in the cloud) are not recited in the rejected claim(s).  The claim does not disclose what if the partitions are executed in the cloud or not. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim limitation of storing the first partition into an enclave and the second partition into the cleartext part of the computing system is interpreted as the first partition is being protected and the second partition is not being protected. According to the page 1, abstract of Osia, “Using the selective exchange of information between a user’s device and a service provider, DPFE enables the user to prevent certain sensitive information from being shared with a service provider, while allowing them to extract approved information using their model”, dividing the model may prevent the leakage of sensitive information to the service provider (cloud-side). The process implies that the Client-side device is more protected compared to the Cloud-side device, as the client-side where protected information will be placed is separated from the cloud-side device, thus prevent sensitive information from being shared with the cloud-side. Therefore, the combination of Tuor and Osia teaches the limitation under the broadest reasonable interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Regarding the process of partitioning the neural network.
Yuan & Yu, 2014, “Privacy Preserving Back-Propagation Neural Network Learning Made Practical with Cloud Computing”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached M-F 7:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN KWON/
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127